Citation Nr: 0943554	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  00-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for 
bronchitis/bronchial asthma, claimed as due to exposure 
to herbicides.
 
3.	Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. M.A.C.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from April 1951 to 
April 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, declined to find that new and material 
evidence was received to reopen a previously denied claim for 
service connection for a skin disorder, claimed as secondary 
to exposure to herbicides, and denied entitlement to service 
connection for bronchitis (also asserted to be secondary to 
in-service exposure to herbicides) and PTSD.  In July 2000, 
the Veteran testified during a personal hearing at the RO 
and, in July 2003, the Board remanded the Veteran's case to 
comply with his request to testify during a hearing before a 
Veterans Law Judge that was conducted in June 2004.  
Transcripts of both hearings are of record.

In a statement received at the RO in September 2003, the 
Veteran asserted that he had "not heard of . . . [his] 
requested . . . [claim for an] allergy [disorder], a 
condition . . . [for which he had] requested . . . s/c 
[service connection]."  However, in a July 2002 rating 
action, the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for an allergic disorder was not received.  In a 
letter dated later in the same month, the RO informed the 
Veteran of the continued denial of his allergy claim.  The 
claims folder contains no evidence that this notice of the 
continued denial of the Veteran's allergy claim had been 
returned to the RO because the document was, for example, 
undeliverable.  Absent clear and convincing evidence to the 
contrary, public officials are presumed to have discharged 
their duties properly.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  A mere assertion of "non-receipt" of any 
document, by itself, would not constitute "clear evidence to 
the contrary" to rebut the presumption of regularity of 
administrative notice. Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  In the February 2008 Introduction to its 
decision and remand, the Board referred this matter to the RO 
for appropriate action, but there is no indication that the 
RO has yet acted and, in an October 2009 written statement, 
the Veteran's service representative referenced a claim for 
service connection for allergies (see informal hearing 
presentation at page 10).  Thus, the matter is again referred 
to the RO for appropriate action.

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterizied the Veteran's claim as a claim for 
service connection for an acquired psychiatric, to include 
PTSD, as set forth on the title page, and will consider the 
matter on a de novo basis.

In February 2008, the Board reopened the Veteran's previously 
denied claim for service connection for a skin disorder, as 
due to exposure to herbicides, and then remanded the reopened 
claim and his claims for service connection for PTSD, and for 
bronchitis as due to exposure to herbicides to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.  The matter of an increased 
rating for a service-connected prostate disorder was also 
remanded for issuance of a statement of the case that was 
provided to the Veteran in September 2009.  However, a 
substantive appeal as to this matter is not currently of 
record, and the Board will confine its consideration to the 
issues as set forth on the title page.

Additionally, in the October 2009 written statement, the 
Veteran's service representative argued that the Board's 
February 2008 remand improperly characterized an issue on 
appeal as a claim for bronchitis rather than bronchial 
asthma, noted in the July 2003 Board remand.  He further 
objected to the adequacy of the April 2009 VA examination 
that addressed the etiology of the claimed bronchitis, and 
contended that the issue on appeal was improperly narrowed 
(see informal hearing presentation at page 11).  But, the 
representative also acknowledged that the Veteran filed a 
claim for service connection for bronchitis.  (Id.)  The 
Board notes that, in a September 1997 statement, the Veteran 
referenced a claim for bronchial asthma and, in a March 2002 
signed statement, filed a claim for service connection for 
bronchial asthma and for allergies.  Although a May 2002 
supplemental statement of the case (SSOC) erroneously 
characterized the Veteran's claim on appeal as one for 
bronchial asthma (rather than bronchitis) as did the July 
2003 Board remand, the matter of entitlement to service 
connection for bronchial asthma has not yet been considered 
by the RO and is, thus, referred to the RO for appropriate 
development and adjudication.

Finally, in his October 2009 written statement, the Veteran's 
representative raised a claim as to whether there was clear 
and unmistakable error (CUE) in a July 2002 RO rating 
decision that denied entitlement to service connection for 
allergies.  This matter is referred to the RO for appropriate 
development and adjudication.

The matter of the Veteran's claim of entitlement to service 
connection for a skin disorder as due to exposure to 
herbicides will be addressed in the REMAND portion of the 
following decision and is REMANDED to the RO via the AMC.





FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has an acquired psychiatric disorder, 
variously diagnosed as PTSD, depressive disorder, and anxiety 
disorder, that cannot be dissociated from his active military 
service.

2.  The objective and probative medical evidence 
preponderates against a finding that the Veteran has 
bronchitis related to a period of active military service, 
including any exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD, a 
depressive disorder, and anxiety disorder, was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Bronchitis was not incurred in or aggravated by the 
Veteran's active military service nor is it due to exposure 
to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  While VA failed to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decisions in question, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in October 2001, August 2004, and March 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim and 
notice of what part VA will attempt to obtain.  He was 
provided notice in March 2006 correspondence as to how 
disability ratings and effective dates are determined.  See 
Dingess v.Nicholson, 19 Vet. App. 473 (2006).  Information 
concerning effective dates and ratings for an acquired 
psychiatric disorder will be provided by the RO.  If 
appellant then disagrees with any of those actions, he may 
appeal those decisions.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate. Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifested to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

A. An Acquired Psychiatric Disorder, to Include PTSD

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he witnessed in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  
Alternatively, in written statements received at the RO in 
April 2002, the Veteran referenced his claim for service 
connection for an "N/P [neuropsychiatric] disorder to 
include PTSD, and in September 2003 and September 2004 
written statements, referred to his claim for "PTSD or N/P 
disorder".  After carefully considering the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise.  Accordingly, 
giving the Veteran the benefit of the doubt, the appeal will 
be granted

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis that conforms to the criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM -IV); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2009).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed in- 
service stressor actually occurred is also required.  38 
C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

[s]ervice connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
§ 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of- 
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2009) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, that held that 38 
C.F.R. § 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment was March 7, 1997, the date the Cohen 
decision was issued by the Court.

Section 3.304(f) was again amended in 2002, with specific 
regard to PTSD claims based upon personal assault.  See 67 
Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f) (2009).  The effective date of the amendment was 
March 7, 2002, the date of its issuance as a final rule.  See 
YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible 
evidence is not limited to service department records and can 
be obtained from any source).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See e.g., 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Here, we observe that the Veteran's claim was 
received in October 1996 and the RO, in its discussion of 
PTSD in the June 1997 rating decision, referred to the 
obsolete, "clear diagnosis" version of the regulation.  As 
set forth below, the present case turns upon the Veteran's 
diagnosis that necessitated the Board's February 2008 remand 
to afford the Veteran a new VA examination.

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of a 
scenario that constitutes a claimed personal assault 
"stressor" in service.

As noted above, the Court held that, although a claimant may 
identify a particular mental condition on the claims form 
accompanying his application for VA benefits, the scope of 
the claim cannot be limited only to the condition stated, 
"but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that VA obtains in support of the claim."  
Clemons v. Shinseki, 23 Vet. App. 1.

The Veteran asserts that he has a psychiatric disorder, 
variously diagnosed as PTSD, a depressive disorder, and an 
anxiety disorder, due to his military service that included 
two tours in Vietnam.  He said that, while in Vietnam, he 
worked as an interrogator of prisoners of war (POWs), and 
witnessed their harsh treatment.  

During his July 2000 personal hearing at the RO, M.A.C., 
M.D., the Veteran's private psychiatrist, said that he 
treated the Veteran since 1973 for a psychiatric disorder 
diagnosed as PTSD, due to his work as a POW interrogator (see 
July 2000 hearing transcript at pages 2-3).  The Veteran 
described his work as an interrogator and the harsh manner in 
which POWs were treated.  

In August 2004, the Veteran further indicated that his work 
in Psychological Operations (PSYOP) required him to 
distribute leaflets from an aircraft that was hit by enemy 
fire and forced to land, and that a fellow soldier was 
injured by a bullet during one of these flights.  He 
testified that he was awarded two Air Medals that represented 
his completion of 25 flights over enemy territory during each 
of his two tours in Vietnam (see June 2004 hearing transcript 
at page 7).  

Service records indicate that the Veteran served as an 
Interrogator and "Inter Tech" in service.  His DD Form 214s 
indicate that he completed courses in Interrogation and the 
Vietnamese Language.  In August 1968, he was awarded the 
Armed Forces Honor Medal and the description of that award 
indicates that the Veteran, as a member of an Interrogation 
Team, was responsible for getting "good PSYOP information 
from POWs" and others.  The Veteran also submitted photos of 
dead bodies that he purportedly encountered as an 
interrogator and printed materials he allegedly distributed.

In January 2005, the U.S. Army and Joint Services Records 
Research Center (JSRRC) advised the RO that it was unable to 
verify the Veteran's alleged stressors.

However, the Board finds the Veteran's statements credible, 
and upon review of his service records and other information 
in the claims file, finds his descriptions of his alleged 
stressors to be consistent with the circumstances of his work 
as an interrogator.  Thus, the Board acknowledges that the 
evidence of record is consistent with the Veteran's 
contentions of experiencing a stressful event in service.

The remaining question presented is whether a stressor such 
as reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV or, in 
the alternative, whether he has a psychiatric disorder shown 
to be etiologically related to his active military service.

Private and VA examiners have rendered differing diagnoses of 
the Veteran's psychiatric disorder.  They include chronic 
anxiety neurosis with psychophysiological features (VA 
examination April 1974); a severe anxiety reaction with 
depressive features with psychosis ruled out (VA 
hospitalization October to December 1975); anxiety neurosis 
with depressive features (VA examination April 1976); 
depressive neurotic reaction (private report May 1976); 
schizophrenia, chronic, undifferentiated type (Dr. M.A.C., 
May 1976 and July 1980); dysthymic disorder (VA 
hospitalization March to April 1982); PTSD due to unusual 
stressor of being an interrogator in Vietnamese prisoners' 
camp (private report March 1982); depressive neurosis with 
anxiety with a need to rule out schizophrenia, 
schizoaffective type (Dr. M.A.C. May 1982);major depression, 
post traumatic with psychotic features (private report August 
1982); major depression (VA hospitalization January to 
February 1983); PTSD (private report April 1991, Dr. M.A.C. 
September 1996 and August 1997); anxiety disorder, not 
otherwise specified (NOS) (VA examiners January 1997, 
November 2000, and June 2006); Alzheimer's dementia (February 
2006).  

Service treatment records indicate that, in a report of 
medical history completed in January 1973, when he was 
examined for retirement, the Veteran checked yes to having 
nervous trouble, but a psychiatric disorder was not noted at 
examination.  

Post service, as noted above, a few months after retiring 
from active service, the Veteran initially saw Dr. M.A.C., 
the private psychiatrist who treated him for nearly 30 years 
and related the Veteran's variously diagnosed psychiatric 
disorders to his military experiences as a POW interrogator 
in Vietnam

But, VA examiners in April 1974 and April 1976 diagnosed 
chronic anxiety neurosis with psychophysiological features, 
and anxiety neurosis with depressive features, respectively, 
and VA hospitalized the Veteran for treatment of a severe 
anxiety reaction with depressive features with psychosis 
ruled out from October to December 1975.

In a May 1976 administrative decision, the Social Security 
Administration (SSA) found the Veteran eligible for benefits 
since September 1975.  He was found unable to work due to a 
chronic and severe anxiety reaction with depressive features.

In May 1976 and July 1980 psychiatric reports, Dr. M. A. C. 
diagnosed the Veteran with schizophrenia, chronic 
undifferentiated type.  

VA hospitalized the Veteran from March to April 1982 for 
treatment of a dysthymic disorder.  

But, in a May 1982 report, Dr. M.A.C. diagnosed depressive 
neurosis with anxiety, moderate to severe, with a need to 
rule out schizophrenia, schizoaffective type.

However, VA hospitalized the Veteran in January and February 
1983 for treatment of major depression, also variously 
identified as a nervous condition (depression with a need to 
rule out PTSD).  Results of a psychological evaluation 
performed at the time yielded an impression of a borderline 
personality disorder with depressive and hostile features.  

A February 1983 SSA decision found the Veteran to be totally 
disabled.  He was considered eligible for SSA benefits since 
1975 due to a severe mental condition.  

Then, in an April 1991 private psychiatric report, PTSD was 
diagnosed.

Notably, a September 1996 statement from Dr. M.A.C. includes 
a diagnosis of PTSD with psychotic outbreaks.  Furthermore, 
in an August 1997 signed statement, the psychiatrist 
explained that, when discharged in 1973, the Veteran had an 
active psychosis of undifferentiated type schizophrenia, and 
began psychiatric treatment with the psychiatrist in August 
1973.  Dr. M.A.C. diagnosed the Veteran with PTSD with 
psychotic outbreaks.  This physician noted that the Veteran's 
military occupation was POW Interpreter Technician and that 
earlier psychiatric evaluations were not of PTSD.  The 
psychiatrist explained that PTSD was not offered as a 
diagnosis until 1980 but the Veteran started taking Lithium 
in February 1974 and another psychiatrist diagnosed a need to 
rule out PTSD. 

A board of three VA examiners in January 1997, one who whom 
re-examined the Veteran in November 2000 and June 2006, 
concluded that the Veteran did not have PTSD and diagnosed 
anxiety disorder, NOS, with depressive features.  The 
November 2000 and June 2006 examination reports also reflect 
that diagnosis.  In November 2000, the VA examiner reported 
that the Veteran's alleged stressors, that were vaguely and 
not specifically described, could be considered reliable 
experiences during service, but could not be considered valid 
stressors as to the diagnosis PTSD and that the diagnostic 
criteria of PTSD were not met.

In July 2002, the Veteran was admitted by the PTSD clinical 
team into the VA clinic program.  A July 2002 VA psychosocial 
assessment indicates that the Veteran's traumatic experiences 
included involvement in infantry/artillery field missions 
related to his intelligence missions; exposure to rocket and 
mortar fire; seeing other soldiers wounded or killed; and 
observing violence toward Vietcong POWs.

Then, in an August 2002 psychiatric report, Dr. M.A.C. noted 
the Veteran's report that while in flight and distributing 
propaganda leaflets from the air, his comrade was wounded by 
enemy fire and that on another occasion, the Veteran's plane 
was downed by enemy fire and they were rescued by a 
helicopter.  

In February 2006, results of a VA neuropsychological 
evaluation included a finding of Alzheimer's type dementia.

As noted, in June 2006, the VA examiner who evaluated the 
Veteran in November 2000 again diagnosed generalized anxiety 
disorder with depressive features and obsessive compulsive 
personality features.  The examiner said the Veteran's 
current and correct neuropsychiatric condition is vascular 
dementia with depressive features.

As to whether the Veteran has PTSD related to active service, 
both the private and the VA medical opinions have probative 
value, and after reviewing the record, the Board finds that 
both are equally plausible and equally probative.  Hence, the 
Board finds that the evidence is in equipoise as to whether 
the Veteran has an acquired psychiatric disorder that cannot 
be dissociated from active service.  Accordingly, pursuant to 
38 U.S.C.A. § 5107, entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed as PTSD, 
depressive disorder, and an anxiety neurosis disorder.

B. Bronchitis

The Veteran alleges that he currently suffers from bronchitis 
and variously asserts that it is the result of his exposure 
to Agent Orange during his time in Vietnam.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The diseases that are related to herbicide 
exposure include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) 
(2008).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The Veteran's service records document that he served in the 
Republic of Vietnam during the Vietnam era and, thus, that he 
was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

However, bronchitis is not among the diseases specified as a 
presumptive disease in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence that a positive association 
exists between exposure to an herbicide agent, and the 
occurrence of bronchitis.  See 38 C.F.R. § 3.309(e).

Service medical records include March 1969 and February 1970 
periodic examination reports that are not referable to 
bronchitis.  When examined for retirement in January 1973, 
the Veteran's chest and lungs were normal, and results of a 
chest x-ray were negative.

Post service, results of a July 1973 VA chest x-ray were 
negative.

A March 1982 VA chest x-ray showed hyperaereated lung fields 
with a small granuloma in the left upper lobe.

An April 1991 private medical record includes a pulmonary 
note to the effect that the Veteran was found with mild 
atopic asthma and started on a prescribed inhaler.  An April 
1991 private radiological report of an x-ray of the Veteran's 
chest indicates that his heart was normal size.  There were 
diffusely increased central interstitial bronchial markings 
with evidence of hyperaeration consistent with inflammatory 
changes as seen in bronchial asthma and bronchitis.  There 
was no evidence of localized pneumonic infiltrate or 
consolidations.

An April 1991 VA medical record indicates that the Veteran 
was treated for allergic rhinitis since 1983.  

Results of a chest x-ray taken by VA in May 1994 showed that 
the Veteran's lungs were grossly clear and a June 1996 
private radiology report also reported similar findings.

November 2000 VA outpatient records include an assessment of 
moderate persistent asthma, uncontrollable for which 
medication was prescribed.  The Veteran was referred for 
pulmonary function tests (PFTs) with a provisional diagnosis 
of a need to rule out chronic bronchitis versus longstanding 
asthma.

In January 2001, results of pulmonary function tests (PFTs) 
showed normal spriometry.  An April 2002 VA outpatient record 
shows that the Veteran's medical problems included asthma.

VA outpatient records show treatment for acute sinusitis in 
September 2003.

In April 2009, the Veteran underwent VA examination for 
respiratory disease.  According to the examination report, 
the examiner reviewed the Veteran's medical records.  The 
Veteran gave a history of suffering from respiratory problems 
many years ago and had "allergy vaccines" in the past 
(against Agent Orange, according to him).  He reported his 
in-service exposure to Agent Orange and, since then, noticed 
that he had respiratory problems that he described as feeling 
fatigued and with excess shortness of breath.  He was taken 
to a medical station in service and started with some 
injections that he was told was against Agent Orange.  He 
received the injections for many years, and after the 
treatment had favorable improvement of his respiratory 
condition.  He also took oral medications since the 1950s.  
He was hospitalized for shortness of breath in the 1970s and 
was never intubation or placed on a mechanical ventilator 
when hospitalized due to pneumonia in the 1980s and 1990s.  

The Veteran reported various intermittent respiratory 
symtoms.  He complained of having a dry cough.  He had a 
history of intermittent pipe smoking for 7 years, in service, 
and had a cardiac history with two myocardial infarctions, 
most recently in 2007 when a pacemaker was placed.  He 
currently complained of frequent shortness of breath and 
chest pain, he was short of breath with mild exercise, got 
purple color around his lips, and said his prescribed 
medications improved his symtoms.  He also had a history of 
asthma since many years ago.  

The VA examiner noted the Veteran's medical history, 
essentially described above.  Results of a chest x-ray taken 
at the time of the VA examination showed no evidence of 
pneumonia and no acute cardiopulmonary abnormalities.  
Results of PFTs were reported as essentially normal 
spirometry and, as compared to November 2004, there was no 
significant change.  The clinical diagnosis was bronchial 
asthma.  

Further, the VA examiner said that the Veteran had evidence 
of having an episode of acute bronchitis in the past that 
resolved.  In the present evaluation, the Veteran was not 
found to have bronchitis (neither acute nor chronic).  The VA 
examiner explained that acute bronchitis was an infectious 
process of the bronchial/respiratory system that can be viral 
or bacterial in origin.  That type of acute process (acute 
bronchitis) resolves with antibiotic treatment in cases of 
acute bacterial bronchitis, or resolves on its own, in cases 
of viral acute bronchitis.  In either case, and in this case, 
the VA examiner said that acute bronchitis resolved, leaving 
no other medical sequelae (as happened to this veteran).  
Further, the VA examiner said that on current examination, 
the Veteran was not found to have bronchitis (neither acute 
nor chronic), as chronic bronchitis was defined by a chronic 
productive cough for months in each of two successive years 
in a patient in whom other causes of chronic cough have been 
excluded; the Veteran's cough was non-productive.  Finally, 
the VA examiner said it was important to note that the Vetran 
did have asthma that was not found in the medical literature 
to be associated with exposure to herbicides.

The Veteran has contended that service connection should be 
granted for bronchitis.  The record demonstrates that no 
bronchitis was found in service or on separation from 
service.  Moreover, while the Veteran had evidence of an 
episode of acute bronchitis in the past, it was resolved, as 
noted by the April 2009 VA examiner, who also concluded that 
the Veteran did not currently have acute or chronic 
bronchitis.  Furthermore, the Veteran has submitted no 
evidence to show that he currently has bronchitis.  In fact, 
in April 2009, the VA examiner explained that the Veteran did 
not have acute or chronic bronchitis, as chronic bronchitis 
was defined by a chronic productive cough for months in each 
of two successive years in a patient in whom other causes of 
chronic cough were excluded and the Veteran's cough was non-
productive.  She also stated that the Veteran's currently 
diagnosed asthma was not due to exposure to herbicides.  In 
short, no medical opinion or other medical evidence showing 
that the Veteran currently has bronchitis has been presented.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see 
also Degmetich and Brammer.  As well, there is no current 
medical opinion to show that any current diagnosed asthma is 
due to exposure to herbicides in service.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty breathing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has the medical training to provide competent medical 
evidence as to the etiology of the claimed bronchitis.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed bronchitis.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for bronchitis, as due to 
exposure to herbicides.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, depressive disorder, and an 
anxiety disorder, is granted.

Service connection for bronchitis as due to exposure to 
herbicides is denied.


REMAND

In February 2008, the Board remanded the Veteran's claim for 
service connection for a skin disorder as due to exposure to 
herbicides, in large measure, to determine if there was a 
relationship between his claimed skin disorder and his 
military service, including exposure to herbicides.

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's February 2008 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

In this regard, while there was partial compliance with the 
Board's remand, and while a VA examination was conducted in 
April 2009 at which time a diagnosis of actinitic keratosis 
was rendered and it was noted that the Veteran's "skin 
conditions are not due to herbicides exposure", the examiner 
did not provide "a complete rationale...for all opinions 
expressed" as directed by the Board.  In fact, the VA 
examiner provided no rationale for his diagnosis.  That 
rationale is required.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Return the Veteran's claims files to 
the VA examiner who performed the April 
2009 skin examination to provide a 
rationale for the diagnosis of actinic 
keratoses that were not due to 
herbicides exposure.  If, and only, if 
that is examiner is unavailable, should 
another dermatologist be requested to 
review the Veteran's medical records 
and render and opinion as to the 
etiology of any skin disorder found to 
be present.  An examination should be 
conducted only if deemed necessary by 
the VA physician examiner.  The 
examiner is requested to address the 
following:  

A complete rationale should be provided 
for any opinion offered.  The Veteran's 
claims files must be made available to 
the examiner.

2.	Thereafter, the RO/AMC should 
readjudicate the claim of entitlement 
to service connection for a skin 
disorder as secondary to herbicide 
exposure.  If the claim remains denied, 
the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


